Case: 1:20-cv-00278-MRB-SKB Doc #: 16 Filed: 01/21/21 Page: 1 of 4 PAGEID #: 117




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


THOMAS IVEY,                                                            Case No: 1:20-cv-278

                        Plaintiff,                                      Barrett, J.
        v.                                                              Bowman, M.J.


HARD ROCK CASINO, LLC,


                        Defendant.


                              REPORT AND RECOMMENDATION

        Plaintiff initiated this pro se lawsuit in the Hamilton County Court of Common Pleas.

Pursuant to 28 U.S.C. § 1446, Defendant removed the case to this Court, invoking this

Court’s diversity jurisdiction.1 (Doc. 1).        Currently pending is Defendant’s motion to

dismiss Plaintiff’s amended complaint. (Doc. 14). After Plaintiff filed no timely response

to the motion to dismiss, the Court directed Plaintiff to “SHOW CAUSE” on or before

November 23, 2020 why the motion to dismiss should not be construed as unopposed

and granted for the reasons stated. (Doc. 15). Plaintiff failed to timely respond to the

“show cause” Order.         Accordingly, the undersigned now recommends dismissal of

Plaintiff’s amended complaint.

        I.      Background

        Plaintiff initially filed a 2-page complaint supported by 23 pages of exhibits in state

court. (Doc. 5). After removing the case to this Court, Defendant filed a motion to dismiss,


1
 The parties appear to be citizens of different states. Although the complaint does not identify a dollar
amount for damages, Defendant states its belief that Plaintiff is seeking in excess of the jurisdictional
threshold of $75,000, and Plaintiff does not dispute that representation.
Case: 1:20-cv-00278-MRB-SKB Doc #: 16 Filed: 01/21/21 Page: 2 of 4 PAGEID #: 118




or in the alternative, for a more definite statement. (Doc. 6). The Court denied the motion

to dismiss, without prejudice to renew, but granted the motion for a more definite

statement, directing Plaintiff to amend his complaint. (Doc. 12).

        Plaintiff complied with the Court’s Order on September 16, 2020 by filing an

Amended Complaint that includes numbered paragraphs and a clear statement of the

legal basis for Plaintiff’s employment discrimination claim(s). (Doc. 13). In lieu of filing an

Answer, Defendant filed a new motion to dismiss the Amended Complaint. (Doc. 14).

        II.      Analysis

        Defendant’s motion seeks dismissal under both Rule 12(b)(1) and Rule 12(b)(6) of

the Federal Rules of Civil Procedure. The undersigned recommends that the motion be

granted under Rule 12(b)(6).2

        Plaintiff’s Amended Complaint alleges that the Defendant engaged in

discrimination, sexual harassment/hostile work environment, and retaliatory conduct in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”). See 42 U.S.C. § 2000e-

2(a)(1). Defendant’s motion seeks dismissal of the amended complaint on grounds that

Plaintiff failed to first exhaust his available administrative remedies as required under Title

VII, by filing a Charge of discrimination with a competent administrative agency See

generally Love v. Pullman Co., 404 U.S. 522 (1972). If a plaintiff does not first present a

claim to the Equal Employment Opportunity Commission (“EEOC”) or its state equivalent,




2
 A motion to dismiss founded on Rule 12(b)(1) challenges the subject matter jurisdiction of this Court,
whereas a motion filed under Rule 12(b)(6) questions whether the complaint states a claim as a matter of
law. Within the body of its motion, Defendant erroneously cites to Rule 12(b)(1) when raising the issue of
Plaintiff’s failure to exhaust. In 2019, the United States Supreme Court clarified that Title VII’s charge-filing
requirement is mandatory under Title VII, but is not a jurisdictional doctrine. Fort Bend Cty., Texas v. Davis,
139 S. Ct. 1843, 1852 (2019).

                                                       2
Case: 1:20-cv-00278-MRB-SKB Doc #: 16 Filed: 01/21/21 Page: 3 of 4 PAGEID #: 119




then that claim may not be brought before this Court. See Younis v. Pinnacle Airlines

Inc., 610 F.3d 359, 361 (6th Cir. 2010).

       Plaintiff’s complaint gives no indication that he has ever filed a Charge of

discrimination with either the EEOC or the Ohio Civil Rights Commission (“OCRC”). Nor

does Plaintiff allege that he has been issued a “Right to Sue” Notice from either the EEOC

or the OCRC. Unless he has done so, Plaintiff may not bring the asserted Title VII claims

in this Court. See 42 U.S.C. § 2000e-5(e)(1). Because Defendant is entitled to dismissal

of Plaintiff’s complaint based upon Plaintiff’s failure to satisfy a statutory prerequisite to

suit under Title VII, the Court finds no need to reach the additional and alternative grounds

on which Defendant’s motion is based.

       III.   Conclusion and Recommendation

       Accordingly, IT IS RECOMMENDED THAT:

       Hard Rock’s motion to dismiss (Doc. 14) should be GRANTED, with Plaintiff’s

amended complaint being dismissed without prejudice.



                                                          s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                              3
Case: 1:20-cv-00278-MRB-SKB Doc #: 16 Filed: 01/21/21 Page: 4 of 4 PAGEID #: 120




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


THOMAS IVEY,                                                   Case No: 1:20-cv-278

                     Plaintiff,                                Barrett, J.
       v.                                                      Bowman, M.J.


HARD ROCK CASINO, LLC,


                     Defendant.



                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            4
